      Case 2:17-cr-00241-JCZ-JVM Document 158 Filed 02/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                         *    CRIMINAL ACTION NO. 17-241
                                                  *
                                                  *    SECTION: “A”(1)
 VERSUS                                           *
                                                  *    JUDGE JAY C. ZAINEY
                                                  *
 IRVIN MAYFIELD, ET AL.                           *    MAGISTRATE JUDGE
                                                  *    JANIS VAN MEERVELD
 ************************************             *

                                             ORDER

       In denying the defendants’ Motion to Compel on May 18, 2018, the undersigned ordered

the Government to notify the Court upon the completion of the investigation and to advise whether

the investigation resulted in a report. (Rec. Doc. 66). On February 7, 2019, the government notified

the undersigned that the DOJ-OIG investigation was complete and that a report had been generated

via the attached correspondence, which is hereby entered into the record. The undersigned obtained

a redacted copy of the report for in camera review. Having reviewed the report, the court finds no

reason to amend its May 18, 2018, order.

       New Orleans, Louisiana, this 25th day of February, 2019.



                                                          Janis van Meerveld
                                                      United States Magistrate Judge
Case 2:17-cr-00241-JCZ-JVM Document 158 Filed 02/26/19 Page 2 of 2
